Case 18-42794       Doc 31    Filed 02/06/19 Entered 02/06/19 09:32:31
                                Document     Page 1 of 2                     EODDesc Main

                                                                             02/06/2019
                      UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

 In re:                                        §
                                               §
 ILIR MURATI                                   §                   Case No. 18-42794
                                               §
          Debtor                               §                   Chapter 13

                   ORDER DISMISSING CASE WITH PREJUDICE

          Came on for consideration the Texas Comptroller of Public Accounts' Certificate

 of Non-Compliance with the Agreed Order Conditioning the Texas Comptroller of Public

 Accounts’ Motion to Dismiss with Prejudice [Docket # 16], and it appearing that cause

 exists to dismiss this case due to the Debtor's failure to comply with the Agreed Order

 signed in this case on January 8, 2019, it is hereby

          ORDERED that this case is DISMISSED WITH PREJUDICE to refiling

 bankruptcy under any chapter for 120 days.


                                     Signed on 2/6/2019

                                                                    SR
                           HONORABLE BRENDA T. RHOADES,
                           UNITED STATES BANKRUPTCY JUDGE
Case 18-42794     Doc 31    Filed 02/06/19 Entered 02/06/19 09:32:31   Desc Main
                              Document     Page 2 of 2


 Order submitted by:

 Jason A. Starks
 Assistant Attorney General
 Bankruptcy & Collections Division
 P. O. Box 12548
 Austin, TX 78711-2548
 Telephone: (512) 475-4867
 Facsimile: (512) 482-8341
 jason.starks@texasattorneygeneral.gov

 ATTORNEY FOR THE TEXAS
 COMPTROLLER OF PUBLIC ACCOUNTS




                                         2
